Citation Nr: 0335515	
Decision Date: 12/17/03    Archive Date: 12/24/03	

DOCKET NO.  02-16 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1964 to April 1971, and from September 1981 to March 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
No other issue is before the Board at this time.  


FINDING OF FACT

Competent medical evidence fails to diagnose the veteran with 
PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service records indicate that the veteran has been awarded 
the Bronze Star Medal and served in the Vietnam War.  Service 
medical records fail to indicate PTSD or PTSD symptomatology.  
In his retirement evaluation of October 1997, the veteran's 
psychiatric evaluation was found to be normal.  At that time, 
the veteran specifically denied frequent trouble sleeping, 
depression or excessive worry, and failed to indicate whether 
he had any nervous trouble of any sort.  

In a series of claims filed with VA, including one with the 
Board in May 1977, the veteran made no reference to PTSD or 
to any form of psychiatric disorder.  For example, in his 
claim of April 1998, the veteran made no reference to PTSD 
while noting a series of other disorders that are not before 
the Board at this time.  Outpatient treatment records 
associated with the veteran's claims file prior to this claim 
failed to indicate treatment for PTSD or PTSD symptomatology.

The veteran filed a claim seeking service connection for PTSD 
in May 2001, several years after his separation from service 
in March of 1998 and many years after his discharge from 
service following the Vietnam War.  At this time, the veteran 
noted exposure to combat and the award of the Bronze Star 
Medal.  The veteran cites combat during his military service.  
In a November 2001 statement, the veteran noted that several 
of his classmates did not return from the Vietnam War.  The 
veteran noted exposure to bodies on a daily basis.  

In a statement the veteran's spouse indicates that he has 
difficulties remembering important dates.  

On VA psychiatric evaluation in March 2002, it was noted that 
the evaluator had the opportunity to review the veteran's 
claims folder.  The veteran at this time noted some trauma-
related symptoms, such as nightmares, while on active duty.  
Difficulty sleeping was noted.  Following a detailed 
evaluation, the examiner stated that the veteran did 
experience significant combat in the Vietnam War.  It was 
noted that the veteran exhibited partial symptoms of PTSD, 
including nightmares with disturbed sleep and heightened 
arousal upon wakening, and appeared to like isolation from 
others.  However, the examiner concluded that the veteran did 
not endorse the full spectrum of symptoms associated with 
PTSD.  The veteran was diagnosed with an anxiety disorder.  

Additional outpatient treatment records obtained by the RO 
fail to indicate a diagnosis of PTSD.  




In his September 2002 notice of disagreement, the veteran 
contends that many of the conditions for which he currently 
suffers were nonexistent prior to his combat duty.  The 
veteran noted difficulties with hypertension, headaches, 
night sweats, nightmares and uncontrollable bouts of extreme 
anger.  

The veteran noted his decorations for valor in combat and the 
stressful situations he was involved with during his military 
service.  The veteran believed these difficulties were the 
result of his Vietnam combat experience.  In a November 2001 
statement, the veteran indicates that he is stressed out 
sometimes when he hears explosions.  

In a November 2001 medical opinion from "G.F.N.", Jr., 
Ph.D., a diagnosis of PTSD is not indicated.  

The veteran's representative submitted written argument in 
December 2001 and June 2003.  


Preliminary Matter: Duty to Notify and to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  

This enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
(CAFC) in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  

Additionally, the Board notes that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  

One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the CAFC has 
held invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one-year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one-year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

In this case, the veteran has had more than one year to 
respond to the letters from the RO requesting information 
regarding his claim.  The veteran has either directly or 
indirectly responded to the request for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

After reading the claims folder, the Board finds that there 
has been compliance with the assisting provisions set forth 
in the new law and regulation.  The record in this case 
includes an examination report, outpatient treatment records, 
and several statements from the veteran.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist him 
with his claim.  

Moreover, in multiple letters from the RO, including the 
letter of October 2001, the statement of the case issued in 
September 2002, as well as the supplemental statement of the 
case issued in October 2002, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist in obtaining.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed him of the information and evidence necessary 
to warrant entitlement to the benefits sought.  The Board 
therefore finds that the notice requirement to the new law 
and regulation has been met.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has 
concluded that the VCAA is not applicable where the appellant 
was fully notified and aware of the types of evidence 
required to substantiate his or her claim and that no 
additional assistance would aid in further developing the 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").   


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  However, it must be shown that 
any current disability is related to service or to an 
incident of service origin.  The CAFC has held that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to the same effect).  

Effective March 7, 1997, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy (as it does in this case) and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

It is undisputed in this case that the veteran served in 
combat.  The truth regarding his inservice stressors during 
his honorable military service is not in dispute.  The 
critical issue in this case is not whether the veteran has 
PTSD related to his military service, but whether he has 
PTSD.  Based on the medical evidence of record, including, 
most importantly, the VA examination of March 2002, the Board 
must conclude that the veteran does not currently have PTSD.  

Once again, the Board does not dispute the veteran's highly 
honorable military service or his exposure to combat during 
his service in the Vietnam War.  However, the decision in 
this case must be based on the medical evidence of record.  
Although the veteran believes he has PTSD, as a layperson he 
is not competent to establish a diagnosis by his own 
assertions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Simply stated, the veteran is not qualified to diagnose 
himself with PTSD.  The fact that the veteran failed to 
indicate a difficulty with this condition to VA until many 
years after his military service in the Vietnam War only 
supports this determination.  No medical opinion supports the 
conclusion that the veteran has PTSD.  Efforts by VA to 
assist the veteran in obtaining a diagnosis of PTSD, in the 
form of the VA examination of March 2002, were not 
successful.  Without a diagnosis of PTSD, service connection 
may not be established.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The preponderance of the evidence is against the 
claim of service connection for PTSD and the claim must be 
denied.  


ORDER

Entitlement to service connection for PTSD is denied.



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals






 


